In re Whitmore, Kenny; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 5-75-8865.
The relator represents that the district court has failed to act timely on an amended application for post-conviction relief he has filed in March of 1992 and supplemented in August 1992. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s application which is herewith transferred to the district court.
LEMMON, J., not on panel.